DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ornce et al. (US 2009/0043696 A1) in view of Coppola et al. (US 6360138 B1).
Regarding claim 1, Ornce teaches a computer-implemented method comprising:
receiving, by a first payment terminal (410), payment details and configuration information of a second payment terminal (110) associated with a merchant located separate from the first payment terminal (Fig. 12) from an intermediate agent device (405, Fig. 16), wherein the intermediate agent device receives the payment details and configuration information from the second payment terminal upon initiating a transaction after receiving a confirmation from a user for performing a payment transaction (Fig. 16);

receiving, by the first payment terminal, transaction related data upon the user initiating the payment transaction using a physical payment card in the first payment terminal [0029], wherein the transaction related data is communicated to the second payment terminal via the intermediate agent device (Fig. 16); and
receiving, by the first payment terminal, a result of the payment transaction from the second payment terminal via the intermediate agent device, wherein the second payment terminal sends a transaction message comprising transaction related data to an issuer system for authorization upon receiving the transaction related data from the intermediate agent device (receipt w/ GUID – Fig. 16).
Ornce lacks that the first and second payment terminals are points of sale associated with merchants.
Coppola teaches receiving, by a first point of sale terminal associated with a merchant (14), payment details and configuration information of a second point of sale terminal (12) associated with the merchant located separate from the first payment terminal (Fig. 1, Col. 4 Lines 38-67).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to emulate the configuration of one point of sale at another point of sale because it allows for easy installation of new point of sale components that can be integrated into existing point of sale infrastructure at a location (Col. 2 Lines 61-67).
Regarding claim 2, Ornce teaches wherein the merchant is located at a physical environment separate from the first payment terminal (Fig. 16).
Regarding 3, Ornce teaches further comprising receiving at a display unit associated with the user, data associated with the merchant from the intermediate agent device, wherein the data 
Regarding claim 4, Ornce teaches wherein the intermediate agent device is preregistered with the user and is present at a location of the merchant for initiating the payment transaction (account information – abstract).
Regarding claim 5, Ornce teaches wherein the first payment terminal and the intermediate agent device are communicably connected through a wireless network [0029].
Regarding claim 6, Ornce teaches wherein the second payment terminal and the intermediate agent device are communicably connected through a wireless network [0029].
Regarding claim 7, Ornce teaches wherein receiving the result of the transaction from the second payment terminal comprises at least one of:
terminating the payment channel with the second payment terminal on identifying the result of the transaction as successful; and
reinitiating the payment transaction on identifying the result of the transaction as unsuccessful upon receiving approval from the user (process shown in Fig. 16 is repeated for each attempt).
Regarding claim 8, Ornce teaches wherein the transaction related data is encrypted by the first payment terminal before communicating to the second payment terminal via the intermediate agent device [0079].
Regarding claims 13-20, these claims are analogous to the claims above and are therefore also taught by Ornce.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Coppola and are required by the amendment regarding the point of sale terminals.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876